Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered. Claim 6 has been canceled.

Information Disclosure Statement
The information disclosure statement filed on 11/30/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (2017/0088941 A1, previously cited reference) in view of Aben et al. (2018/0364160 A1, Applicant cited reference) and/or IIDA et al. (2011/0128540 A1, previously cited reference), and further in view of Suzuki et al. (2015/0346096 A1, Applicant cited reference) and/or Hofling et al. (4,703,187, Applicant cited reference).

Regarding claims 1, 9, 10 and 11, Schroeder discloses a measuring apparatus (figs. 1-8), comprising: 
transmission measurement device 16 [par. 0025] and/or reflectance measurement device 14 and/or measuring arrangement 20 [par. 0045] is a measuring unit that irradiates a film a substrate 15, e.g. film with light incident light beam [par. 0026] and a first detecting device 24 and a second detecting device 27 measures the light transmitted through the film sample S  or the light reflected by the film substrate 15, e.g. film [pars. 0026-27 and 0045], 
a moving mechanism that allows the measuring unit to move in a first direction intersecting the direction in which the film is conveyed is functionally equivalent  substrate 15 that is carried and conveyed by a coating drum 11, a first roller 12 and/or a second roller 13 [pars. 0025 and 0027],
a coating drum 11, a first roller 12 and/or a second roller 13 is/are (i.e. a metal) roll that supports that is carried and conveyed the film substrate 15, e.g. film from the side opposite to the light irradiation surface of the film substrate 15, e.g. film, 
transmission measurement device 16 [par. 0025] and/or reflectance measurement device 14 and/or measuring arrangement 20 [par. 0045] includes a light projecting unit incident light beam/light source 23 [par. 0048] that irradiates the film substrate 15, e.g. film with light, an integrating sphere structure 21 [pars. 0034-35] that collects light from the film, and a light receiving portion that receives the light collected by the integrating sphere structure 21 [pars. 0034-35]  [pars. 0043-48], and 
further Schroeder also teaches the measuring arrangement including at least one sphere structure located in the vacuum chamber/housing/casing (see abstract)[pars. 0006-8] and coating that provides a uniform scattering or diffusing of light inside the sphere structure 21 [pars. 0034] and the vacuum chamber/housing/casing is functionally equivalent to a shielding member [par. 0060], and structure in combination with the sphere structure 21 in the vacuum chamber 41 (fig. 5)[par. 0063], established a prima  facie case of either anticipation or obviousness for limitations such as, wherein the shielding member comprises a support portion and a shielding portion, the support portion extends along an outer surface of the integrating sphere, and the shielding portion stands up from the outer surface of the integrating sphere (claim 9); the measuring unit the transmission measurement device 16 [par. 0025] and/or reflectance measurement device 14 and/or measuring arrangement 20 [par. 0045] to further includes a shielding member that is placed outside the integrating sphere and surrounds an opening surface of the integrating sphere; further comprising a housing surrounding the integrating sphere, the shielding member is provided in the housing (claim 10); and wherein an exit surface of  
Furthermore, Aben (Aben, [par. 0044]) and/or IIDA (IIDA, [pars. 0005-6]) from the same field of endeavor teaches that the components of the detection assembly, specifically the integrating sphere and external light source, may be shielded by a casing or housing surrounding the components [par. 0044], that/which established a prima  facie case of either anticipation or obviousness for limitations such as, wherein the shielding member comprises a support portion and a shielding portion, the support portion extends along an outer surface of the integrating sphere, and the shielding portion stands up from the outer surface of the integrating sphere (claim 9); the measuring unit further includes a shielding member that is placed outside the integrating sphere and surrounds an opening surface of the integrating sphere; further comprising a housing surrounding the integrating sphere, the shielding member is provided in the housing (claim 10); and wherein an exit surface of the light projecting unit that emits light faces the opening of the integrating sphere (claim 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schroeder as desired appropriate by limitations such as claimed in the instant claims 9-11 in order to and advantageously use the system to perform measurements in-line or in-process in an production environment shielding unwanted noise that will include and not limited to stray light, as per the teachings of Aben (Aben, [par. 0044]).


However, having a structure designed that is a light guide and/or a light trap for connecting an output light and is attached to the output opening portion of the integrating sphere and that surrounds an opening of an integrating sphere and extends toward the film and/or object under measurement in order to prevent stray light and/or unwanted light from the sample and/or interfering with the output measurement light, that is functionally equivalent to a shielding member which surrounds an opening of an integrating sphere and extends toward the film is known in the art, as evidence by Suzuki (Suzuki, [pars. 0049], (figs 1-2: 220)) and and/or Hofling (Hofling, col. 4, lines 31-37, (fig. 1: 32)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Schroeder when modified by Aben and/or IIDA, as desired appropriate by limitations such as wherein the shielding member has a shielding portion which surrounds the opening of the integrating sphere and extends toward the film, in order to prevent stray light and/or unwanted light from the sample and/or interfering with the out measurement light, as per the teachings of Suzuki, since it has been held that the absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus/device because the limitations at issue were found to be inherent in the prior 
As to claims 2-5 and 7, Schroeder when modified by Aben and/or IIDA, and further in view of Suzuki and/or Hofling, Schroeder also discloses a structure (figs. 2-5) that is use in a system that is implementing limitations such as, wherein the integrating sphere structure 21 [pars. 0034-35] is not in contact with the film substrate 15, e.g. film, as can be seen in depicted drawing (figs. 2-5)(claim 2); wherein the illuminance of the external light applied to the opening surface of the integrating sphere structure 21  is (i.e. 1.0 Lux or less)(claim 3); wherein the reflectance of the metal roll the coating drum 11, the first roller 12 and/or the second roller 13 is (i.e. 1.0% or less) (claim 4); screening means may, for example, be realized by lens includes wherein the light projecting unit the light source 23 includes a condenser lens, the distance between the condenser lens and the light irradiation surface of the film deviates from the focal length of the condenser lens [par. 0048](claim 5); and Schroeder discloses a calibration plate on the side of the film in the first direction is a reflectance reference element 33 that can be provided at the reflectance calibration position and/or detectors moved to calibration positions is functionally equivalent to calibration element/plate [pars. 0016 and 0064-65] (claim 7).
As to claim 8, Schroeder when modified by Aben and/or IIDA, and further in view of Suzuki and/or Hofling, Schroeder discloses a film forming apparatus (figs. 1-8), comprising: 
a film forming unit that forms a film in a vacuum an apparatus for processing of a material on a substrate 15, e.g. film [pars. 0006-7 and 0045], a measuring (figs. 1-8) according to claim 1, that measures the optical characteristics of the film substrate 15, e.g. film formed in the film forming unit vacuum chamber [pars. 0032 and 0060], 
a measuring arrangement 20 is a spectrometer that disperses the light received by the light receiving portion of the measuring apparatus [par. 0032-38], 
computer programs, software, computer software products and the interrelated controllers, which can have a CPU [pars. 0012-19, 0080, 0082] is a calculation unit that evaluates the formed film based on the measurement results of the spectrometer and feeds back the film forming conditions to the film forming unit.

Response to Arguments
Applicant’s arguments/remarks, filed on 06/16/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) and/or any of the combination of the references being used in the current rejection.
Additionally, in response to applicant's argument that in particular, “Advisory Action mentioned Suzuki et al. (2015/0346096 A1) and/or Hofling et al. (4,703,187)….”, and that “At bottom, neither Suzuki nor Hofling disclose, teach, or suggest the claim | element concerning a shielding portion which surrounds the opening of the integrating sphere and extends toward the film.”.
It is respectfully pointed out to applicant that this argument is not persuasive as Suzuki and Hofling clearly discloses and shows a structure of a light guide and/or a light trap for connecting an output light and is attached to the output opening portion of an 
In conclusion, Applicant is reminded that the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 35 U.S.C. 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary skill at the time the invention was made in order to provide an enabling disclosure, In re BODE et al, 193 USPQ 12 at 16 (CCPA, 1977). In this case, the fact that applicant has recognized another advantage which would flow naturally from Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art a measuring apparatus/a film forming apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886